PER CURIAM.
Appellant was charged with and convicted of sexual battery upon a person under eleven years of age. He raises four points on appeal, none of which merits reversal. We do note, however, that the trial court’s sentence of a mandatory thirty years is not a mandatory minimum sentence. Appellant is eligible for parole before his full *579sentence is served at the discretion of the Parole and Probation Commission.
AFFIRMED.
DOWNEY, BERANEK and HURLEY, JJ., concur.
BY ORDER OF THE COURT:
Pursuant to Jollie v. State, 405 So.2d 418 (Fla.1981), the mandate in this matter shall be withheld pending final disposition of the petition for review filed in the case of State v. Hogan, 451 So.2d 844 (Fla.1984). The case of State v. Hogan is determinative of the same issue raised herein.